DETAILED ACTION
This action is responsive to the Application filed on 01/31/2019. Claims 1-16 are pending in the case.  Claims 1 and 9 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-16 are rejected under 35 U.S.C. 101 because 
Regarding Claim 1
Under step 1, the claim is directed to a product for A computing device for training a fully-connected neural network (FCNN), which is directed to a process, one of the statutory categories. The claim recites the following limitations which are considered abstract ideas “computing a block-diagonal approximation of a positive-curvature Hessian (BDA-PCH) matrix of the FCNN;” “and computing at least one update direction of the BDA-PCH matrix according to an expectation approximation conjugated gradient (EA-CG) method.”   
Under Step 2A Prong 1, the following limitations amount to mathematical calculations. Computing a BDA-PCH matrix and Computing an update direction is simply a mathematical evaluation because computing a hessian may simply be series of mathematical steps to approximate the 2nd derivative of a function, while computing the update direction using conjugate gradient is simply a mathematical algorithm.
Furthermore under step 2A Prong 2 and 2B the claims recite the additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (“at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions”) See MPEP 2106.05(f). Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Examiner notes while the claim preamble states that the abstract ideas are for “training a fully connected neural network”. Training is not positively recited in the claim. Even if training were positively recited it is not clear whether training recited generally would be indicative of an inventive concept.

Regarding Claim 2
The claim is directed to a product. The claim recites the following limitations “wherein the BDA-PCH matrix is computed by performing at least one expectation on a plurality of layer-wise equations.” Under Step 2A Prong 1, these limitations correspond to a mathematical concept.  
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 3
The claim is directed to a product. The claim recites the following limitations “wherein the plurality of layer-wise equations comprise a gradient of a plurality of loss functions at a plurality of layers with respect to at least one bias.” Under Step 2A Prong 1, these limitations correspond to a mathematical concept.  
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 4
The claim is directed to a product. The claim recites the following limitations “wherein the plurality of layer-wise equations comprise a gradient of a plurality of loss functions at a plurality of layers with respect to at least one weight.” Under Step 2A Prong 1, these limitations correspond to a mathematical concept.  
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 5
The claim is directed to a product. The claim recites the following limitations “wherein the BDA-PCH matrix comprises at least one expectation of a Hessian of a loss function with respect to at least one bias.” Under Step 2A Prong 1, these limitations correspond to a mathematical concept.  
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 6
The claim is directed to a product. The claim recites the following limitations “computing a linear equation of a weighted average of the BDA-PCH matrix and an identity matrix”, “computing a linear equation of a weighted average of the BDA-PCH matrix and an identity matrix; and computing the at least one update direction by solving the linear equation according to the EA-CG method”. Under Step 2A Prong 1, these limitations correspond to a mathematical computation. Computing a linear equation and solving a linear equation are clearly mathematical concepts.
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 7
The claim is directed to a product. The claim recites the following limitations “wherein the linear equation comprises the weighted average of the BDA-PCH matrix with respect to at least one bias and the identity matrix.” Under Step 2A Prong 1, these limitations correspond to a mathematical concept.  
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 8
The claim is directed to a product. The claim recites the following limitations “wherein the linear equation comprises the weighted average of the BDA-PCH matrix with respect to at least one weight and the identity matrix.” Under Step 2A Prong 1, these limitations correspond to a mathematical concept.  
Furthermore under step 2A Prong 2 and 2B, the claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
Regarding Claim 9
Under step 1, the claim is directed to a process for A method for training a fully-connected neural network (FCNN), which is directed to a process, one of the statutory categories. The claim recites the following limitations which are considered abstract ideas “computing a block-diagonal approximation of a positive-curvature Hessian (BDA-PCH) matrix of the FCNN;” “and computing at least one update direction of the BDA-PCH matrix according to an expectation approximation conjugated gradient (EA-CG) method.”   
Under Step 2A Prong 1, the following limitations amount to mathematical calculations. Computing a BDA-PCH matrix and Computing an update direction is simply a mathematical evaluation because computing a hessian may simply be series of mathematical steps to approximate the 2nd derivative of a function, while computing the update direction using conjugate gradient is simply a mathematical algorithm.
Furthermore under step 2A Prong 2 and 2B the claims recite the additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor do they amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 10-16
	Claims 10-16 are rejected for the reasons set forth in the rejections of claim 2-8, in view of claim 9.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang et al. US Document ID US 20180373987 A1, hereinafter Zhang, further in view of Botev et al. “Practical Gauss-Newton Optimisation for Deep Learning” hereinafter Botev.

Regarding independent claim 1 
	Zhang teaches, A computing device for training a fully-connected neural network (FCNN), comprising and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of: (¶0024 “FIG. 2A is a block diagram 200 of a neural network” ¶0019- ¶0020 “FIG. 1 is a simplified diagram of a computing device 100 according to some embodiments. As shown in FIG. 1, computing device 100 includes a processor 110 coupled to memory 120. Operation of computing device 100 is controlled by processor 110….Memory 120 may be used to store software executed by computing device” ¶0085 “Further, FIGS. 6A and 6B illustrate that block diagonal Hessian free optimizer 160 consistently provides better reconstruction error on both the training and test data sets than the Hessian free optimizer 150 over the entire course of training.” the neural net shown in the figure is a fully connected neural network, which is trained on a circuit coupled to storage, as shown in figure 1.) computing a block-diagonal approximation of a positive-curvature Hessian (BDA-PCH) matrix of the FCNN; ( ¶0018 “To train a neural network using second order optimization methods, the embodiments below use a block-diagonal approximation of a Hessian matrix or curvature matrix…” ¶0037 “In some embodiments, Hessian free optimizer 150 may compute the curvature matrix “G” using a Gauss-Newton matrix as a substitute for the curvature matrix. The Gauss Newton matrix may be positive and semi-definite…Typically, neural network 130 training objectives satisfy the convex property.” The G matrix of Hessian approximation is a positive semi-definite curvature matrix, corresponding to positive curvature Hessian.)  
	However Zhang does not explicitly teach, computing at least one update direction of the BDA-PCH matrix according to an expectation approximation conjugated gradient (EA-CG) method.
	Botev, however, when addressing gradient updates based on a approximated hessian matrix teaches, computing at least one update direction of the BDA-PCH matrix according to an expectation approximation conjugated gradient (EA-CG) method. (pg 3 Section 3 “A Newton update (H^-1)g could therefore lead to an increase in the error” an update is performed according to the equation where H is the hessian and g is the gradient, however the Hessian can be approximated with G as shown in the following. (pg 3 Section 3 “A
common PSD approximation to the Hessian is the Gauss Newton (GN) matrix… Assuming that HL is PSD, the GN method forms a PSD approximation… This can be written in matrix notation as:
    PNG
    media_image1.png
    42
    196
    media_image1.png
    Greyscale
… The expected GN matrix is the average of (12) over the datapoints: 
    PNG
    media_image2.png
    59
    262
    media_image2.png
    Greyscale
… Whilst (13) shows how to calculate the GN matrix exactly, in practice we cannot feasibly store the matrix in this raw form … we first show that the GN matrix can be expressed as the expectation of a Khatri-Rao product… The approach we take is the factorized approximation… 
    PNG
    media_image3.png
    56
    249
    media_image3.png
    Greyscale
…. Under this factorisation, the updates for each layer can be computed efficiently by solving a Kronecker product form linear system – see the supplementary material” as discussed the updates for each layer can be computed according to an expectation of the PSD approximation given in the equation cited above. On of ordinary skill in the art would understand that by computing updates the “update direction” of the gradients is given by the sign of the gradient. Examiner interpretes this Khatri-Rao product formulation as the claimed “expectation approximation conjugated gradient” because the product computes the expectation based on the approximated GN matrix, in which the GN matrix contains the conjugated Jacobian matrix J.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network gradient update of Zhang with the expectation based gradient update used in Botev.
  One would have been motivated to make such a combination to because both Zhang and Botev discuss 2nd order Hessian approximations to minimize parameters of a neural network. Botev notes that the conjugate gradient used in Zhang “Despite making good progress on a per iteration basis, having to run a conjugate gradient descent optimisation at every iteration proved too slow to compete with well-tuned first-order methods.” Because of this Botev presents a Gauss-Newton approximation which “is competitive against state-of-the-art first-order optimisation methods, with sometimes significant improvement in optimisation performance.” (abstract Botev)

Regarding claim 2
	Zhang/Botev teaches claim 1
	Botev teaches, wherein the BDA-PCH matrix is computed by performing at least one expectation on a plurality of layer-wise equations. (Section 3 pg 3 “A common PSD approximation to the Hessian is the GaussNewton (GN) matrix” pg 4 Section 3.1 “Using the definition of G¯ in (13) and the chain rule, we can write the block of the matrix corresponding to the parameters in layers λ and β as… 
    PNG
    media_image4.png
    59
    306
    media_image4.png
    Greyscale
” the PSD approximation of the matrix corresponding to the BDA-PCH matrix is computed based on the expectation E of a plurality of layers, including the λ and the β layer. The Jacobian J includes a plurality of partial derivatives of the layer wise equations.)

Regarding claim 3
	Zhang/Botev teaches claim 2
	Botev teaches,  wherein the plurality of layer-wise equations comprise a gradient of a plurality of loss functions at a plurality of layers (pg 2 Section 2.1-2.2 “For a training
dataset with empirical distribution p(x, y), the total error function is then defined as the expected loss E¯(θ)… A central quantity of interest in this work is the parameter
Hessian, H… 
    PNG
    media_image5.png
    63
    201
    media_image5.png
    Greyscale
” the Hessian is the 2nd order partial derivative of the loss function E with respect to parameters, theta.  Section 3 pg 3 “A common PSD approximation to the Hessian is the GaussNewton (GN) matrix” pg 4 Section 3.1 “Using the definition of G¯ in (13) and the chain rule, we can write the block of the matrix corresponding to the parameters in layers λ and β as… 
    PNG
    media_image4.png
    59
    306
    media_image4.png
    Greyscale
” the PSD approximation of the matrix corresponding to the BDA-PCH matrix is computed based on the expectation E of a plurality of layers, including the λ and the β layer. The Jacobian J includes a plurality of partial derivatives of the layer wise equations.) with respect to at least one bias. (pg 2 Section 2.2.1 “Each block corresponds to the second derivative with respect to the parameters Wλ of a single layer λ… The gradient of the error function with respect to the weights of layer λ can be computed” footnote 1 “The usual bias bλ in the equation for hλ is absorbed into Wλ by appending a unit term to every aλ−1.” The parameters W include weights of the layer, as well as the “usual bias” which is part of the parameter matrix.)

Regarding claim 4
	Zhang/Botev teaches claim 2
	Botev teaches,  wherein the plurality of layer-wise equations comprise a gradient of a plurality of loss functions at a plurality of layers (pg 2 Section 2.1-2.2 “For a training
dataset with empirical distribution p(x, y), the total error function is then defined as the expected loss E¯(θ)… A central quantity of interest in this work is the parameter
Hessian, H… 
    PNG
    media_image5.png
    63
    201
    media_image5.png
    Greyscale
” the Hessian is the 2nd order partial derivative of the loss function E with respect to parameters, theta.  Section 3 pg 3 “A common PSD approximation to the Hessian is the GaussNewton (GN) matrix” pg 4 Section 3.1 “Using the definition of G¯ in (13) and the chain rule, we can write the block of the matrix corresponding to the parameters in layers λ and β as… 
    PNG
    media_image4.png
    59
    306
    media_image4.png
    Greyscale
” the PSD approximation of the matrix corresponding to the BDA-PCH matrix is computed based on the expectation E of a plurality of layers, including the λ and the β layer. The Jacobian J includes a plurality of partial derivatives of the layer wise equations.) with respect to at least one weight. (pg 2 Section 2.2.1 “Each block corresponds to the second derivative with respect to the parameters Wλ of a single layer λ… The gradient of the error function with respect to the weights of layer λ can be computed” footnote 1 “The usual bias bλ in the equation for hλ is absorbed into Wλ by appending a unit term to every aλ−1.” The parameters W include weights of the layer, as well as the “usual bias” which is part of the parameter matrix.)

Regarding claim 5
	Zhang/Botev teaches claim 1
Botev teaches, wherein the BDA-PCH matrix comprises at least one expectation of a Hessian of a loss function with respect to at least one bias. (pg 2 Section 2.1-2.2 “For a training
dataset with empirical distribution p(x, y), the total error function is then defined as the expected loss E¯(θ)… A central quantity of interest in this work is the parameter
Hessian, H… 
    PNG
    media_image5.png
    63
    201
    media_image5.png
    Greyscale
” the Hessian is the 2nd order partial derivative of the loss function E with respect to parameters, theta.  pg 2 Section 2.2.1 “Each block corresponds to the second derivative with respect to the parameters Wλ of a single layer λ… The gradient of the error function with respect to the weights of layer λ can be computed” footnote 1 “The usual bias bλ in the equation for hλ is absorbed into Wλ by appending a unit term to every aλ−1.” The parameters W include weights of the layer, as well as the “usual bias” which is part of the parameter matrix. Section 3 pg 3 “A common PSD approximation to the Hessian is the GaussNewton (GN) matrix” pg 4 Section 3.1 “Using the definition of G¯ in (13) and the chain rule, we can write the block of the matrix corresponding to the parameters in layers λ and β as… 
    PNG
    media_image4.png
    59
    306
    media_image4.png
    Greyscale
” the PSD approximation of the matrix corresponding to the BDA-PCH matrix is computed based on the expectation E of a plurality of layers. As explained in the rejection of claim 1 and claim 3, the Hessian is composed of the second derivative of the loss function with respect to parameters including the bias. G is a expectation approximation of the Hessian.)

Regarding claim 6
	Zhang/Botev teaches claim 1
Botev teaches, the instruction of computing the at least one update direction according to the EA-CG method comprises: computing a linear equation of a weighted average of the BDA-PCH matrix and an identity matrix; and computing the at least one update direction by solving the linear equation according to the EA-CG method.(pg 11 “The Gauss-Newton method calculates its step direction by multiplying the gradient with the inverse of the curvature matrix, in this case 
    PNG
    media_image6.png
    17
    13
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    28
    109
    media_image7.png
    Greyscale
… For all of the approximate methods under consideration – KFLR, KFRA and KFAC – the diagonal blocks Gλ have a Kronecker factored form 
    PNG
    media_image8.png
    34
    91
    media_image8.png
    Greyscale
, where 
    PNG
    media_image9.png
    36
    134
    media_image9.png
    Greyscale
and 
    PNG
    media_image10.png
    37
    36
    media_image10.png
    Greyscale
 denotes the approximation to 
    PNG
    media_image11.png
    30
    59
    media_image11.png
    Greyscale
 obtained from the method of choice. 
    PNG
    media_image12.png
    31
    196
    media_image12.png
    Greyscale
” The update direction  
    PNG
    media_image13.png
    23
    22
    media_image13.png
    Greyscale
is based on the matrix C, C as shown in equation 35 is based on the Expectation of the Kronecker factored form of the BDA-PCH matric and the identity matrix. It is apparent that this equation is a linear equation. Examiner notes that the expectation of a random variable by definition corresponds to the weighted average.)

Regarding claim 7
	Zhang/Botev teaches claim 6
Botev teaches, wherein the linear equation comprises the weighted average of the BDA-PCH matrix with respect to at least one bias and the identity matrix. (pg 11 “The Gauss-Newton method calculates its step direction by multiplying the gradient with the inverse of the curvature matrix, in this case 
    PNG
    media_image6.png
    17
    13
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    28
    109
    media_image7.png
    Greyscale
… For all of the approximate methods under consideration – KFLR, KFRA and KFAC – the diagonal blocks Gλ have a Kronecker factored form 
    PNG
    media_image8.png
    34
    91
    media_image8.png
    Greyscale
, where 
    PNG
    media_image9.png
    36
    134
    media_image9.png
    Greyscale
and 
    PNG
    media_image10.png
    37
    36
    media_image10.png
    Greyscale
 denotes the approximation to 
    PNG
    media_image11.png
    30
    59
    media_image11.png
    Greyscale
 obtained from the method of choice
    PNG
    media_image12.png
    31
    196
    media_image12.png
    Greyscale
” Examiner notes that the expectation of a random variable by definition corresponds to the weighted average. Further as noted in claim 3, the BDA-PCH contains the bias parameters. Pg 2 Section 2.2.1 “Nevertheless, as we will show, blocks of the sample Hessian can be computed efficiently. Each block corresponds to the second derivative with respect to the parameters Wλ” footnote 1 pg 2” The usual bias bλ in the equation for hλ is absorbed into W” )
Regarding claim 8
	Zhang/Botev teaches claim 6
Botev teaches, wherein the linear equation comprises the weighted average of the BDA-PCH matrix with respect to at least one weight and the identity matrix. (pg 11 “The Gauss-Newton method calculates its step direction by multiplying the gradient with the inverse of the curvature matrix, in this case 
    PNG
    media_image6.png
    17
    13
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    28
    109
    media_image7.png
    Greyscale
… For all of the approximate methods under consideration – KFLR, KFRA and KFAC – the diagonal blocks Gλ have a Kronecker factored form 
    PNG
    media_image8.png
    34
    91
    media_image8.png
    Greyscale
, where 
    PNG
    media_image9.png
    36
    134
    media_image9.png
    Greyscale
and 
    PNG
    media_image10.png
    37
    36
    media_image10.png
    Greyscale
 denotes the approximation to 
    PNG
    media_image11.png
    30
    59
    media_image11.png
    Greyscale
 obtained from the method of choice
    PNG
    media_image12.png
    31
    196
    media_image12.png
    Greyscale
” Examiner notes that the expectation of a random variable by definition corresponds to the weighted average. Further as noted in claim 3, the BDA-PCH contains the weight parameters. Pg 2 Section 2.2.1 “Nevertheless, as we will show, blocks of the sample Hessian can be computed efficiently. Each block corresponds to the second derivative with respect to the parameters Wλ” footnote 1 pg 2” The usual bias bλ in the equation for hλ is absorbed into W” )
Regarding  independent claim 9 , this claim recites a method for training a fully connected neural network at least one storage device including the steps recited in claim 1, thus this claim has been addressed in connection with the rejection of claim 1 above. 
Regarding claim 10-16
	Claim 10 is rejected for the reasons set forth in claim 2 in connection with claim 9
	Claim 11 is rejected for the reasons set forth in claim 3 in connection with claim 9
	Claim 12 is rejected for the reasons set forth in claim 4 in connection with claim 9
	Claim 13 is rejected for the reasons set forth in claim 5 in connection with claim 9
	Claim 14 is rejected for the reasons set forth in claim 6 in connection with claim 9
Claim 15 is rejected for the reasons set forth in claim 7 in connection with claim 9
Claim 16 is rejected for the reasons set forth in claim 8 in connection with claim 9

Conclusion
Prior Art:
	Grosse et al. “A Kronecker-factored approximate Fisher matrix for convolution layers” discusses second order optimization using an approximation of the hessian matrix representing parameters of a convolutional network including weights and biases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.R.G./
Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122